UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1620


WALTER LEE WHITAKER,

                Plaintiff - Appellant,

          v.

NASH-ROCKY MOUNT BOARD OF EDUCATION, d/b/a Nash-Rocky Mount
Public Schools; ROBBIN BODDIE-HAGGINS; VICTOR WARD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00041-BO)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Lee Whitaker, Appellant Pro Se.     Dan M. Hartzog, Jr.,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina; Adam
S. Mitchell, THARRINGTON SMITH LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Lee Whitaker appeals the district court’s order

denying his motion to amend his complaint and dismissing his

complaint for failing to state a claim.            We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.               Whitaker v. Nash-

Rocky Mount Bd. of Educ., No. 5:14-cv-00041-BO (E.D.N.C. June 3,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2